Title: To John Adams from James Lloyd, 17 March 1815
From: Lloyd, James
To: Adams, John


				
					Sir.—
					Boston March 17. 1815.
				
				I have the honor to acknowledge the receipt of your respected, and highly interesting letter of the 6th. & 9th. of the present month with their enclosures, the latter of which I now return.—While obliged by their communication I feel reluctant at trespassing so largely upon your time & retrospections, and beg leave again to reiterate the request, that you would not call them into exercise for my use at any other times than may be grateful to yourself.—You will also permit me to assure you, that the transmission of original papers can in no case be necessary, except it may be for the purpose of avoiding the trouble of recapitulating their contents.—a quotation or reference by you Sir, to any such documents would carry with it, as entire a conviction of the authenticity of them, as if they had been signed in my presence.—Your description of the character, and talents, and views of Miranda is I believe perfectly correct.—I saw him on his first visit to the United States during the Revolutionary War, but never met him afterwards, and altho’ I was at that time only a school Boy, the powerful impression He made on my mind, is even now, nearly as vivid, as if I had seen him within a twelve month.—I think were He living and to pass me in the Street I should recognize him at this day.—He appeared to me the most extraordinary and wonderfully energetic man I had ever seen.—I happened to be alone with my Father in his parlour when Miranda called on him, where He rivetted me during his visit; and to this hour I recollect very distinctly the two topics of his conversation; the one, doubtless his darling theme, was the prospect of revolutionizing the Spanish Provinces of South America; the other an expression of his disgust at the degree of liberty which the People of this Country enjoyed, and the abuse of it, which He had witnessed shortly after his landing, at some turbulent election in one of our Southern Cities, I believe at Baltimore.—While commenting on these subjects with great vehemence of enthusiasm, and severity of denunciation, and in a rapid, empassioned, and commanding eloquence, with his whole frame in motion, and pacing the room with giant strides, He presented to my juvenile imagination a new and apparently more elevated sample of the human character, and seemed capable of leading a People, impatient of their government, and ripe for its subversion to any deeds of daring, to which his ambition might direct them—from this strongly fixed remembrance, I followed for a time the course of his career with great interest.—When He entered into the service of France in the command of one of the armies of the North, I pictured to my imagination, the brilliant role He was about to play; and When arrested, I presumed his course would have been terminated on the Scaffold, and knowing also his sentiments of Republican Governments, I had no great doubt but He might deserve to do it.—both of these anticipations were however erroneous—his army acquired nothing but disgrace, and He escaped the guillotine.—Before his last quixotic expedition from the United States, He had sunk greatly in the public estimation, but if He at that time, retained even a shadow of his former characteristics, the dastardly issue of it must have disappointed even the coldest and least sanguine of his followers.—For the perusal of his well-written letter, and of the correct and very good translation which accompanied it I am much obliged, altho I regret the trouble which the latter occasioned, as I could read the original with facility.—The mention of the projects of Miranda as it respects Great Britain, the United States and South America had escaped my notice & recollection.—at its publication, the Author whom I personally knew, politely sent me a copy of his work, but I had not carefully perused it, having indeed considered it from its multifarious collection rather as useful for an occasional reference, than as establishing or demonstrating the dogma it was intended to support.—the source from which I think He derived his information would corroborate, if any further confirmation were necessary, the existence of the projects which were contemplated by some leading American Politicians of the period to which it refers, and those views to the mind of an enlightened Statesman I very readily admit, would independently of the obvious considerations of justice, very properly afford a subject calling for mature deliberation, how far it might be expedient for the United States to facilitate the aggrandizement of one of the great Belligerents in stripping and plundering  a third party, by entering into a war with its Antagonist, and in some degree diverting an opposition to the accomplishment of its objects, especially if the basis for the prosecution of the Expedition promulgated by Bristed was the correct one, from which it would seem little was to enure to the United States but the honor of becoming one of the Dramatis Personæ of the Tragedy—of keeping the Floridas if they could—and of furnishing its contingent of military Force in a War both of invasion and conquest for the benefit of the finances and manufacturers of Great Britain.—The morality of the transaction would have been pretty much the same in 98, as in 1812, and the doctrine in support of it, approximates a little too nearly to that which was attempted to be made the prop of the recent orders in Council, to find an advocate in your present Correspondent.—At the moment of concluding this letter, your favor of the 13th. has reached me;—On the subject to which it relates I have had for many years but one impression, without however possessing a very particular knowledge of the circumstances connected with the negotiations which eventuated in the Treaty of Peace of 1783, and with the narration of which I am obligingly favored by your letter; and that understanding has been, and still remains the same, that we are wholly indebted to Mr Adams for the recognition and security of our right to the fisheries—a fact which I hope may ever be held in grateful and honorable remembrance by his Country men.—this Sentiment was in a former letter expressed in a less unqualified manner, because in a prior one from yourself, Mr Lawrences name was connected with the subject, and of the extent of his participation in it I was then ignorant.—He is certainly entitled to the credit of having been open to conviction—of possessing integrity and manliness enough to support his opinions, and of being a party to the capitulation, but in the merit of having fought the battles which led to it, He can claim no share.—With very great respect / I am Sir / Your obliged &  mo: Obedt Servt
				
					J. Lloyd.—
				
				
			